          Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 JAKE J. RUFFINO,                             :
          Plaintiff,                          :
                                              :   Civil No. 3:21-cv-311 (VAB)
      v.                                      :
 ROLLIN COOK, et al.,                         :
         Defendants.                          :
                                              :

                                  INITIAL REVIEW ORDER

       Jake J. Ruffino (“Plaintiff”), currently incarcerated at MacDougall-Walker Correctional

Institution in Suffield, Connecticut, has filed a Complaint pro se, under 42 U.S.C. § 1983. Mr.

Ruffino names six defendants: former Commissioner Rollin Cook, District Administrator Angel

Quiros, Warden Nathan Hein, Governor Ned Lamont, Regional Chief Operating Officer of

Health Services Michael Green, and Department of Correction Chief Medical Officer Byron

Kennedy. See Compl., ECF No. 1 (Mar. 10, 2021).

       Mr. Ruffino asserts claims for deliberate indifference to health and safety, and seeks

monetary damages and declaratory relief from the Defendants in their individual capacities.

I.     BACKGROUND

       On April 19, 2020, at the Bridgeport Correctional Center (“Bridgeport”), Mr. Ruffino

allegedly tested positive for COVD-19. Id. ¶ 1. COVID-19 allegedly is a virus that causes fever,

coughing, sweating, muscle aches, and respiratory issues. Id. ¶ 2. The virus allegedly is very

contagious and can live on surfaces for days. Id. Individuals, like Mr. Ruffino, with existing

medical conditions, allegedly are at higher risk of having serious effects from the virus. Id.

       Before April 19, 2020, supervisory officials allegedly knew or should have known that

reasonable measures were not being taken at the Bridgeport Correctional Center to prevent the
           Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 2 of 7




virus from entering the facility and spreading to staff and inmates. Id. ¶ 3. Masks allegedly were

not mandatory and both inmates and staff regularly did not wear them. Id. ¶ 4. Frequently

touched surfaces, such as phones, door handles, and tables, allegedly were not regularly

sanitized. Id. ¶ 5. Large groups of inmates allegedly were required to recreate together in small

spaces. Id. ¶ 6. There allegedly was no facility-wide testing for staff or inmates. Id. ¶ 7. Staff and

visitors allegedly were not tested and their temperatures were not taken before they entered the

facility. Id. ¶ 8.

        Quarantine status within the Department of Correction allegedly was very restrictive,

including lack of showers for two weeks. Id. ¶ 9. Inmates allegedly frequently did not report

symptoms to avoid being placed in quarantine. Id. Inmates who were placed in quarantine

allegedly were not re-tested before returning to general population. Id. ¶ 10. The quarantine area

allegedly was close to Mr. Ruffino’s cell and shared air vents with his cell. Id. ¶ 11. Mr. Ruffino

allegedly was exposed to COVID-19 through the air vents. Id.

        COVID-19 allegedly has left Mr. Ruffino with no sense of smell, a diminished sense of

taste, and neurological injuries including difficulty with concentration and memory loss. Id. ¶ 14.

II.     STANDARD OF REVIEW

        Under Section 1915A of Title 28 of the United States Code, the court must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or malicious,

that fails to state a claim upon which relief may be granted, or that seeks monetary relief from a

defendant who is immune from such relief. Id. In reviewing a pro se complaint, the court must

assume the truth of the allegations, and interpret them liberally to “raise the strongest arguments

[they] suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). This requirement applies

both when the plaintiff pays the f iling fee and when he proceeds in forma pauperis. See Carr v.



                                                  2
           Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 3 of 7




Dvorin, 171 F.3d 115, 116 (2d Cir. 1999) (per curiam).

         Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “‘A document filed pro se is to be liberally construed and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than f ormal

pleadings drafted by lawyers.’” Boykin v. KeyCorp., 521 F.3d 202, 214 (2d Cir. 2008) (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, notwithstanding this liberal

interpretation, a pro se complaint will not survive dismissal unless the factual allegations meet

the plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir.

2015).

III.     DISCUSSION

         Mr. Ruffino alleges that the Defendants knew or should have known about the

seriousness of COVID-19, but failed to take reasonable measures to prevent the entry and spread

of the virus in correctional facilities in general and in Bridgeport particularly. Compl. ¶ 12.

         As Mr. Ruffino has not been convicted of the current offense resulting in his

incarceration,1 the Court considers his claim under the Fourteenth Amendment. See Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (deliberate indifference claims of pretrial d etainees are

considered under the Fourteenth Amendment while claims of sentenced prisoners are considered

under the Eighth Amendment).


1
 See Connecticut Department of Correction Inmate Search, http://www.ctinmateinfo.state.ct.us/ (last visited May
14, 2021).

                                                        3
          Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 4 of 7




        “A pretrial detainee may not be punished at all under the Fourteenth Amendment,

whether . . . by deliberate indifference to conditions of confinement, or otherwise.” Id. at 35. To

state a deliberate indifference claim, Mr. Ruffino first must allege facts showing that the

challenged condition “pose[d] an unreasonable risk of serious damage to his health, which

includes the risk of serious damage to physical and mental soundness.” Id. at 30 (internal citation

and quotation marks omitted) (quoting Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013)).

“[T]he conditions themselves must be evaluated in light of contemporary standards of decency.”

Id. (internal quotation marks omitted). This inquiry focuses on the “severity and duration” of the

conditions, “not the detainee’s resulting injury.” Id. at 32 (citing Willey v. Kirkpatrick, 801 F.3d

51, 68 (2d Cir. 2015)). Mr. Ruffino also must show that “the defendant-official acted

intentionally to impose the alleged condition” or that he “recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Id. at 35.

        The first part of the deliberate indifference test is the same for claims under the Eighth

and Fourteenth Amendments. Id. (applying new objective standard for second party of the

deliberate indifference test for pretrial detainees but not changing standard for first part of test).

A condition is objectively serious if it “pose[s] an unreasonable risk of serious damage to [a

prisoner’s] future health.” Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2001) (quoting Helling

v. McKinney, 509 U.S. 25, 32 (1993)). Thus, the first component “relates to the seriousness of

the injury.” Davidson v. Flynn, 32 F.3d 27, 29 (2d Cir. 1994).

        “[C]orrectional officials have an affirmative obligation to protect inmates from infectious

disease.” Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996). Courts have found that “an inmate



                                                   4
          Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 5 of 7




can face a substantial risk of serious harm in prison from COVID-19 if a prison does not take

adequate measures to counter the spread of the virus.” Chunn v. Edge, 465 F. Supp. 3d 168, 200-

01 (E.D.N.Y. 2020) (citing cases). As Mr. Ruffino claims relate to the spread of COVID-19, his

allegations satisfy the first component of the deliberate indifference test.

       Mr. Ruffino next must allege sufficient facts to show that each Defendant acted

intentionally or recklessly failed to act with reasonable case to mitigate the risk of inmates

contracting COVID-19. Mr. Ruffino alleges no facts suggesting that any defendant acted

intentionally. Instead, he alleges a failure to act in a timely manner to implement protective

measures when they knew of the seriousness of the virus.

       Defendants, however, are all supervisory officials, holding positions of warden,

commissioner, administrator and director. They cannot be held liable merely because they hold

supervisory positions. The Second Circuit has recently clarified the standard to be applied to a

claim of supervisory liability. Tangreti v. Bachman, 983 F.3d 609 (2d Cir.2020). Before the

Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Second Circuit had

identified five categories of conduct that would establish liability of supervisors for the conduct

of a subordinate in a section 1983 action.

       In Iqbal, the Supreme Court rejected a theory of supervisory liability that permitted a

supervisor to be “held liable based on a lesser showing of culpability than the constitutional

violation requires.” Id. at 617 (quoting Iqbal, 556 U.S. at 677) (internal quotation marks

omitted). In Tangreti, the Second Circuit adopted this view and held that, “after Iqbal, there is no

special rule for supervisory liability. Instead, a plaintiff must plead and prove ‘that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.’” Id. at 618 (quoting Iqbal, 556 U.S. at 676).



                                                  5
         Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 6 of 7




       Although Mr. Ruffino alleges that the Defendants failed to ensure that staff and inmates

wore masks at all times and that frequently touched surfaces were regularly disinfected, he

allegedly contracted COVID-19 through the air vents shared with nearby quarantine cells.

Compl. ¶ 11. He alleges no facts suggesting that any Defendant was aware, or should have been

aware, that the virus could be transmitted in this manner. Thus, he fails to satisfy the second

component of the deliberate indifference test.

       Further, Governor Lamont declared a state of emergency in Connecticut due to COVID-

19 on March 10, 2020, and issued the first executive order requiring masks and social distancing

in public places on April 17, 2020, effective April 20, 2020. See Executive Order No. 7BB,

https://portal.ct.gov/-/media/Office-of-the-Governor/Executive-Orders/Lamont-Executive-

Orders/Executive-Order-No-7BB.pdf (last visited May 14, 2021). Mr. Ruffino generally alleges

that the Defendants knew or should have known that COVID-19 was very contagious and taken

steps to prevent the spread of the virus. His allegations sound in negligence which is insufficient

to satisfy the second component. Darnell, 849 F.3d at 36 (the detainee must show that the

defendant acted recklessly or intentionally, not merely negligently).

       Mr. Ruffino does not identify any information from March 2020 that would have put the

defendants on notice of what steps should have been taken in advance of the Governor’s order,

information the defendants recklessly disregarded. Mr. Ruffino’s allegations, based on

hindsight, are insufficient to show that the defendants failed to act with reasonable care in March

and April 2020. See Green v. Shaw, No. 3:16-cv-913(CSH), 2019 WL 1427448, at *6 (D. Conn.

Mar. 29, 2019) (hindsight cannot be used to show deliberate indifference to a serious need

unknown at the time), aff’d, 827 F. App’x 95 (2d Cir. 2020). Mr. Ruffino’s statements also are

conclusory and cannot support a section 1983 claim. See Chavis v. Chappius, 618 F.3d 162, 170



                                                 6
         Case 3:21-cv-00311-VAB Document 11 Filed 05/15/21 Page 7 of 7




(2d Cir. 2010) (“threadbare recitals of the elements of a cause of action supported by mere

conclusory statements do not suffice” and the court cannot “invent new factual allegations” not

included in the complaint).

       Accordingly, the Complaint will be dismissed under 28 U.S.C. § 1915A(b)(1).

IV.    CONCLUSION

       The Complaint is DISMISSED without prejudice.

       Mr. Ruffino may file an Amended Complaint provided he can allege facts sufficient to

show that the Defendants were aware of protocols that should have been implemented before the

Governor’s April 2020 order.

       Any Amended Complaint shall be filed by June 25, 2021. A failure to file an Amended

Complaint by that date may result in dismissal of this case.

       SO ORDERED this 14th day of May 2021 at Bridgeport, Connecticut.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                7
